Citation Nr: 9904928	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  93-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
generalized anxiety disorder from November 1, 1991, to August 
11, 1992.  

2.  Entitlement to an evaluation greater than 10 percent for 
a generalized anxiety disorder from August 11, 1992, to July 
20, 1996.  

3.  Entitlement to an evaluation greater than 30 percent for 
a generalized anxiety disorder from July 20, 1996. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


INTRODUCTION

The veteran had active service from May 1971 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that granted service connection for a generalized 
anxiety disorder and assigned a noncompensable evaluation 
from November 1, 1991, the day following the veteran's 
discharge from active service. A December 1992 rating action 
granted a 10 percent evaluation for a generalized anxiety 
disorder from August 11, 1992.  

The appeal was remanded by the Board in October 1995.  A 
November 1996 rating action assigned a 30 percent evaluation 
for a generalized anxiety disorder from July 20, 1996.  The 
appeal was again remanded by the Board in July 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's service-connected generalized anxiety 
disorder, for the period from November 1, 1991, to July 20, 
1996, was manifested by mild social and industrial 
impairment, but definite and social and industrial impairment 
was not demonstrated.  

3.  The veteran's service-connected generalized anxiety 
disorder, for the period from July 20, 1996, is manifested by 
considerable social and industrial impairment, but severe 
social and industrial impairment is not demonstrated nor is 
occupational and social impairment with deficiencies in most 
areas with symptoms of suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
or inability to establish and maintain effective 
relationships demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for generalized 
anxiety disorder for the period from November 1, 1991, to 
August 11, 1992, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, Part 4, 
Diagnostic Code 9400 (prior to November 7, 1996) (1998).  

2.  The criteria for an evaluation greater than 10 percent 
for generalized anxiety disorder for the period from 
August 11, 1992, to July 20, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.132, Part 4, Diagnostic Code 9400 (prior to November 7, 
1996).

3.  The criteria for a 50 percent evaluation for generalized 
anxiety disorder for the period from July 20, 1996, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.132 Part 4, Diagnostic Code 9400 (prior to 
November 7, 1996); 38 C.F.R. § 4.130 Part 4, Diagnostic 
Code 9400 (from November 7, 1996) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations and he has indicated that additional 
treatment records do not exist.  The Board is satisfied that 
all relevant evidence has been obtained regarding the claim, 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52695 (1996).  (Codified as 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected generalized anxiety disorder 
under the old criteria both prior to and from November 7, 
1996, and under the new criteria as well from November 7, 
1996.  

The report of a February 1992 VA neuropsychiatric examination 
reflects that the veteran reported trembling, abdominal 
distress, numbness, restlessness, easy fatigability, 
difficulty concentrating, and trouble falling and staying 
asleep.  He denied signs and symptoms of depression.  The 
assessment was generalized anxiety disorder and the examiner 
indicated that at the present time the veteran was not 
disabled in any way because he was successfully working and 
going to school.  

During an October 1992 VA psychiatric examination the veteran 
reported anxiety and trouble sleeping.  The veteran indicated 
that he was not receiving psychiatric care.  He reported 
working as a security guard at the time.  He was living in 
his own home with his wife and three children.  On mental 
status examination the veteran's speech, behavior and 
psychomotor activity were normal.  His mood was characterized 
by depression and he had problems falling asleep and staying 
asleep.  He was oriented and his memory was intact.  His 
judgment was adequate and he had some insight into his 
situation.  The diagnoses included generalized anxiety 
disorder and the veteran's Global Assessment of Functioning 
(GAF) was reported to have been 80 during the prior year and 
was presently 80 with no more than slight impairment of 
social, occupational and school functioning.  

The veteran has been awarded a noncompensable evaluation for 
his generalized anxiety disorder from November 1, 1991, to 
August 11, 1992, and a 10 percent evaluation for the period 
from August 11, 1992, to July 20, 1996, under Diagnostic 
Code 9400 of the Rating Schedule.  Prior to November 7, 1996, 
Diagnostic Code 9400 provided that a noncompensable 
evaluation would be assigned where there were neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  A 10 percent evaluation would be assigned where the 
symptoms were less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was for assignment where there was 
definite social and industrial impairment.  A 50 percent 
evaluation was for assignment where there was considerable 
social and industrial impairment.  A 70 percent evaluation 
was for assignment where there was severe social and 
industrial impairment.  

The Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) reflects that a GAF of 80 indicates that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupational, or school functioning.  In Hood v. 
Brown, 4 Vet. App. 301 (1993), it was held that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character and invited the Board to "construe" the term 
"definite" in a manner that would codify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).  

While the report of the February 1992 VA psychiatric 
examination indicates that the veteran was not disabled in 
any way, the report of the October 1992 examination indicates 
that the veteran had an GAF of 80 and was experiencing no 
more than slight impairment in occupational functioning.  The 
October report also indicates that the veteran had been 
functioning at that level during the prior year.  While the 
earlier February 1992 report would appear to support a 
noncompensable evaluation under Diagnostic Code 9400 on the 
basis that the veteran's generalized anxiety disorder was not 
causing impairment of working ability, with consideration of 
the later October 1992 report which reflects that the veteran 
continued to report symptoms similar to those that he had 
reported in February 1992, and the report's conclusion that 
the veteran's generalized anxiety disorder had been 
manifested by similar symptoms during the year prior to 
October 1992, the evidence is in equipoise with respect to 
whether or not symptoms associated with the veteran's 
generalized anxiety disorder caused mild social and 
industrial impairment for the period from November 1, 1991, 
to August 11, 1992.  In resolving all doubt in the veteran's 
behalf, a 10 percent evaluation for the period from 
November 1, 1991, to August 11, 1992, is warranted.  However, 
a preponderance of the evidence is against an evaluation 
greater than 10 percent for the period from November 1, 1991, 
to July 20, 1996.  In this regard, the evidence reflects that 
the veteran did not receive any psychiatric treatment during 
this period and all of the competent medical evidence during 
this period reflects that the veteran experienced no more 
than slight impairment as a result of his generalized anxiety 
disorder.  Therefore, a preponderance of the evidence is 
against a finding that the veteran experienced definite 
impairment or impairment that was "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93.  Accordingly, 
an evaluation greater than the 10 percent is not warranted 
for the time period from November 1, 1991, to July 20, 1996.

On July 20, 1996, the veteran was afforded a VA psychiatric 
examination.  The report of that examination reflects that 
the veteran reported a lot of anxiety and trouble fitting in.  
He indicated that he had absolutely no friends.  On 
examination the veteran was neat, clean, tidy, and 
cooperative.  His affect was blunted.  His mood was anxious 
and his insight was poor.  Judgment was good.  He was able to 
abstract.  The diagnoses included neurosis of a mixed type 
with schizoid features.  The report of an October 1996 
addendum to the July 1996 examination refers to the July 1996 
examination report and indicates that there was several 
symptomatology that would make it difficult for the veteran 
to make and maintain employability.  The July 1996 
examination report indicated that the veteran was employed.  
The veteran indicated that he did not want to have any type 
of psychiatric treatment.  It was the examiner's opinion that 
the effects of the veteran's psychiatric disability on his 
employability would make it very difficult to maintain 
appropriate gainful employment.  The veteran's functioning 
had caused him problems in his job.  

The report of a March 1998 VA psychiatric examination 
reflects that the veteran continued to be employed at 
employment where he had been for seven years.  On examination 
the veteran was neat and clean.  He reported initial and 
terminal insomnia.  His affect was unusual and his overall 
mood was anxious and hostile.  Insight was poor.  He could 
abstract proverbs and his judgment for hypothetical 
situations was good.  His memory was intact.  The diagnosis 
included generalized anxiety disorder and the GAF was 
indicated to be 70/50.  His current functioning was indicated 
to be at approximately 65.  It did appear that the veteran 
was holding down a job in view of his symptomatology and he 
did have a marriage.  However, there were days when it 
appeared that he was quite disabled by his symptomatology and 
this interfered with his quality of life to that extent 
causing his GAF to be approximately 50.  The report of an 
April 1998 VA psychological evaluation reflects an assessment 
that includes that the veteran appeared to have significant 
anxiety and substantial amounts of depression.  The symptoms 
were indicated to be quite severe.  

From July 20, 1996, the veteran's generalized anxiety 
disorder has been evaluated as 30 percent disabling under 
Diagnostic Code 9400.  From November 7, 1996, Diagnostic 
Code 9400 provides that a 50 percent evaluation will be 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation will be assigned where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptom as:  Suicide ideations; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A GAF of 41 to50 reflects serious symptoms or serious 
impairment in occupational functioning (e.g., unable to keep 
a job).  A GAF of 51 to 60 reflects moderate symptoms or 
moderate difficulty in occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 reflects some mild symptoms or some difficulty in 
occupational functioning, but generally functioning pretty 
well with some meaningful interpersonal relationships.  See 
DSM-IV.  

With consideration that competent medical evidence reflects 
that in 1996 the veteran's symptoms would make it very 
difficult to maintain appropriate gainful employment, and 
competent medical evidence, dated in 1998, reflecting that 
the veteran's symptoms, on days, are quite disabling, with 
his GAF fluctuating between 50 and 70, the evidence is in 
equipoise with respect to whether or not the veteran's 
generalized anxiety disorder more nearly approximates the 
criteria for considerable social and industrial impairment.  
In resolving all doubt in the veteran's behalf, a 50 percent 
evaluation from July 20, 1996, the first date that it is 
shown that entitlement to this evaluation arose, is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.400(o)(1), 4.7 
(1998).  However, a preponderance of the evidence is against 
a finding that the veteran's symptoms from July 20, 1996, are 
severe or that he has symptoms under the criteria in effect 
from November 7, 1996, that would warrant a 70 percent 
evaluation.  In this regard, the veteran has maintained his 
employment and his marriage.  Competent medical evidence 
reflects that at the time the symptoms were observed on most 
recent examination the veteran's GAF was 65 and it would only 
be some days that his GAF would be 50.  He is not disoriented 
and he has not neglected his personal appearance and hygiene.  
His memory is intact.  While an inability to establish and 
maintain effective social relationships, outside of his 
family, and difficulty in adapting to stressful 
circumstances, as well as some obsessional activity and 
symptoms being referred to as severe on psychology 
evaluation, have been indicated, in light of the absence of 
other symptoms associated with a 70 percent evaluation and 
the indication of good functioning, including that the 
veteran has maintained his employment for seven years as well 
as his family, the Board concludes that a preponderance of 
the evidence is against an evaluation greater than 50 percent 
under either the criteria in effect prior to November 7, 
1996, or the criteria in effect from that date.   



ORDER

An increased rating for generalized anxiety disorder of 
10 percent for the period from November 1, 1991, to 
August 11, 1992, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An evaluation greater than 10 percent for generalized anxiety 
disorder for the period from August 11, 1992, to July 20, 
1996, is denied.

An increased evaluation of 30 percent for generalized anxiety 
disorder for the period from July 20, 1996, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

